Hon. Donald E. Keinz County Attorney, Oneida County
This will acknowledge receipt of your letter concerning the propriety of an appointment by the Oneida County Executive.
Broadacres is a skilled nursing facility operated by Oneida County. At the time the 1978 county budget was adopted, the position of Superintendent was vacant, and the Assistant Superintendent was a Mr. Carnacelli, who subsequently resigned. On January 5, 1978, the County Executive appointed, without confirmation by the Oneida County Board of Legislators, an Assistant Superintendent to replace Mr. Carnacelli. The position of Superintendent has remained vacant throughout 1978.
The question presented to us is whether the appointment of an Assistant Superintendent for Broadacres was subject to confirmation by the Oneida County Board of Legislators.
Insofar as relevant, section 2003 of the Oneida County Charter provides:
  "[T]here shall be a county hospital superintendent for each of the county hospitals, at Rome and Broadacres. Each such superintendent shall be appointed by the county executive on the basis of his training and experience in hospital administration, subject to confirmation by the board of supervisors. * * * Except as otherwise provided in this charter or code, such superintendent shall have charge and supervision of his respective hospital; shall exercise all powers and duties of a hospital board of managers; and shall perform such additional and related duties as may be prescribed by the county executive and/or the board of supervisors. * * *"
Section 2003 requires confirmation by the Board of Legislators only for the appointment of the Superintendent of Broadacres. Confirmation is not necessary for the appointment of the Assistant Superintendent. See, also, Oneida County Charter, § 311.
Included in the materials forwarded to us along with your letter was a letter to you from a county legislator, dated January 6, 1978, in which the legislator wrote that the Board of Legislators did not provide for a Superintendent's position in the 1978 budget and, we are advised, no supplemental appropriation was made for the position. Under those circumstances, it would have been improper for the County Executive to appoint and hire a Superintendent at Broadacres. County Law, § 362
(3); Oneida County Charter, § 311.